Title: From Thomas Jefferson to John F. Mercer, 9 October 1804
From: Jefferson, Thomas
To: Mercer, John F.


               
                  
                     Dear Sir
                  
                  Washington Oct. 9. 04.
               
               Your favor of Sep. 28. in behalf of mr Harwood was duly recieved. the grounds on which one of the competitors stood, set aside of necessity all hesitation. mr Hall’s having been a member of the legislature, a Speaker of the Representatives, a member of the Executive council were evidences of the respect of the state towards him which our respect for the state could not neglect.   you say you are forcibly led to say something on another subject, very near your heart, which you defer to another opportunity. I presume it to be on your political situation, and perhaps the degree in which it may bear on our friendship. in the first place I declare to you that I have never suffered political opinion to enter into the estimate of my private friendships; nor did I ever abdicate the society of a friend on that account till he had first withdrawn from mine. many have left me on that account. but with many I still preserve affectionate intercourse, only avoiding to speak on politics, as with a quaker or catholic I would avoid speaking on religion. but I do not apply this to you: for however confidently it has been affirmed I have not supposed that you have changed principles. what in fact is the difference of principle between the two parties here? the one desires to preserve an entire independance of the Executive & Legislative branches on each other, and the dependance of both on the same source, the free election of the people. the other party wishes to lessen the dependance of the Executive & of one branch of the legislature on the people, some by making them hold for life, some hereditary, and some even for giving the Executive an influence by patronage or corruption over the remaining popular branch, so as to reduce the elective franchise to it’s minimum. I shall not believe you gone over to the latter opinions till better evidence than I have had. yet were it the case I repeat my declaration that exclusive of political coincidence of opinion, I have found a sufficiency of other qualities in you, to value and cherish your friendship, unless you have seen nothing in me to esteem but my political opinions. I should be unhappy indeed were I not supported by a consciousness of other claims to regard than merely political opinion. the federal papers would deny me other claims; but they lie so wilfully on all other subjects that I consider them as lying wilfully on this also, and therefore have long ceased to feel the least uneasiness at any thing they say, except for the loss of the influence of the press which they have destroyed by prostituting it to falsehood. I have gone into this frank declaration that there may be no uncertainty or reserve between you and myself, and I salute you with affection & respect
               
                  
                     Th: Jefferson
                  
               
            